Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Herb Lacey and Kelly J. Hollowell on 23 February 2022
The application has been amended as follows: 
Claim 1, line 8, “least two rows of openings;” was changed to --at least two rows of the capped holes;--
Claim 1, line 9, “a closure extending substantially” was changed to --a closure on an internal surface of the conveyance pipe, extending substantially--
Claim 3 was cancelled
Claim 4 was cancelled
Claim 5 was cancelled
Claim 10 was cancelled
Claim 12 was cancelled

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: cited references U.S. Patent No. 4,261,822; U.S. Patent No. 4,831,773; U.S. Patent No. 8,440,073; U.S. Patent Pub. No. 2010/0233146; U.S. Patent No. 4,822,486 and references on IDS filed 11 April 2019 teach  a pre-filter unit for a water circulation pump comprising: at least one conveyance pipe having an interior, an exterior, a proximal end, a distal end; and a port located at the proximal end for 
a biological cleaning mechanism on the outside of said screen cage; and a frame interconnected to the screen cage, said frame having a length disposed beneath and elevating said pre-filter unit.
The prior art of record all fails to show, and fails to make obvious, either alone and/or in combination a pre-filter unit for a water circulation pump, comprising: at least one conveyance pipe having an interior, an exterior, a proximal end, a distal end; and a port located at the proximal end for connecting the conveyance pipe to a circulation pump; and a water supply pipe; the conveyance pipe further comprising a plurality of intake port openings through the conveyance pipe arranged substantially in rows along the length of the conveyance pipe, and a plurality of holes through the conveyance pipe, said plurality of holes capped with a respective plurality of nozzles, said intake port opening rows located between at least two rows of the capped holes; a closure on an internal surface of the conveyance pipe, extending substantially the length of the row of the plurality of intake port openings and aligned with each intake port opening, said closure positioned to open and close the plurality of intake port openings from the interior of the conveyance pipe; a screen cage surrounding said pre-filter unit having a front side, back side, left side, right side, top side and bottom side, wherein at least two of said sides have a filtering surface configured to collect algae and debris; a biological cleaning mechanism on the outside of said screen cage; and a frame interconnected to the screen cage, said frame having a length disposed beneath and elevating said pre-filter unit.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        


23 February 2022